Citation Nr: 0208700	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-05 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to April 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Pittsburgh, Pennsylvania.

In September 2000, the Board decided that new and material 
evidence had been submitted to reopen the claim for service 
connection for a psychiatric disability, and remanded the 
claim for additional development.  


FINDINGS OF FACT

The veteran currently has schizophrenia that was first 
demonstrated in active service.


CONCLUSION OF LAW

The veteran's current psychiatric disorder, schizophrenia, 
was incurred during active service.  38 U.S.C.A. §§  1131, 
1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
contains extensive provisions affecting the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former section 5107(a) of 
Title 38, United States Code to eliminate the requirement 
that a claimant come forward with evidence to establish a 
"well-grounded" claim before the Secretary is obligated to 
assist the claimant in developing the claim.  The statute 
significantly heightens VA's duties to assist the claimant in 
development of evidence, and to provide notices, pertinent to 
the claim.  New regulations have been promulgated 
implementing the statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Because the Board is granting service connection for the 
claimed disability, further assistance is not needed to 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2).

The veteran currently has competent diagnoses of 
schizophrenia and schizoaffective disorder.

In 1984, approximately one year before entering service, the 
veteran sought treatment from his family physician for a 
depressed mood.  He received a diagnosis of "anxiety-
situational reaction."  The disorder was deemed resolved 
after brief treatment with anti-anxiety medication, and there 
was no recurrence.  The family physician reported these facts 
in a letter to the service department dated in May 1985.  
Attached to the letter was a form assessment in which the 
physician indicated that the veteran was in "excellent" 
mental condition and his prognosis was "good."

No psychiatric abnormality was noted on the report of the 
veteran's May 1985 service entrance examination, but a 
supplemental examination performed by the service department 
later in that month after the family physician's letter and 
assessment were received resulted in an impression of 
"adjustment disorder."  It was noted with this impression 
that there was "no evidence of word or thought disorder."  
This information was incorporated by reference into the 
entrance examination report.

During basic training at Fort Benning, Georgia the veteran 
enrolled in jump school, but he quit after performing three 
jumps.  He was transferred to another company pending 
reassignment.  While awaiting reassignment, he manifested 
behavior that led to his being hospitalized for psychiatric 
observation and treatment for the duration of his service.

In December 1985, he was taken to the emergency room of 
Womack Army Medical Center at Fort Bragg, North Carolina 
after being found walking around in his barracks naked and 
confused.  He became violent when apprehended by military 
police.  His drug screen was negative.  He was admitted to 
the hospital for psychiatric treatment and five days later, 
discharged to duty.  He was readmitted because of complaints 
of difficulty in moving his arms and legs.  He received one 
dose of an antipsychotic medication and later, one dose of an 
antidepressant.  

In January 1986, the veteran was transferred to Walter Reed 
Army Medical Center in Washington, D.C. for additional 
evaluation and treatment.  He was treated there until April 
1986.  The treatment was interrupted for approximately two 
weeks in January-February 1986 and for several days in March 
1986 when the veteran went AWOL.  It was noted that 
throughout his hospital course, the veteran did not exhibit 
either an inability to move his arms or legs or any major 
mood disorder or psychotic illness.  It was observed, 
however, that he "resisted diagnostic and therapeutic 
procedures in a passive-aggressive manner."  

At both Womack Army Medical Center and Walter Reed Army 
Medical Center, the veteran was diagnosed with psychiatric 
disorders in the course of multiaxial assessment.  (Alcohol 
abuse by history also was noted in each treatment setting.)  
At Womack Army Medical Center, the psychiatric diagnoses 
were, on Axis I,  "conversion disorder, resolved, manifested 
by a loss in physical functioning with psychological factors 
judged to be ideologically involved in the symptoms.  The 
symptom not being under voluntary control and not explained 
by known physical disorder" and "atypical affective 
disorder, presumptive" and, on Axis II, "mixed personality 
disorder, presumptive."  

At Walter Reed Army Medical Center, the psychiatric diagnoses 
were, on Axis I, "conversion disorder, resolved, moderate, 
acute, manifested by three [] days of paralysis following his 
resignation from jump training [which was noted to be a 
source of "stress"] with no etiology determined" and on 
Axis II, "passive-aggressive personality disorder 
(premorbid), moderate, chronic, manifested by resistance to 
demands for adequate performance in both occupational and 
social functioning by a display of stubborness and intention 
inefficiency and longstanding social and occupational 
ineffectiveness."  

Accompanying the diagnosis of "conversion disorder, 
resolved" rendered at Womack Army Medical Center was a line-
of-duty notation, which stated that the disorder had not 
existed prior to service but was incurred in the line of 
duty.  Accompanying the psychiatric diagnoses rendered at 
Walter Reed Army Medical Center were line-of-duty notations 
stating that the "passive-aggressive personality disorder" 
was not incurred in the line of duty but existed prior to 
service and that the "conversion disorder, resolved" was 
incurred in the line of duty.

The veteran's separation from service in April 1986 took 
place immediately upon his discharge from Walter Reed Army 
Medical Center.  Although it is documented that the service 
department had contemplated discharging the veteran on 
grounds of "passive aggressive personality disorder." He 
was given a regular discharge instead.

Post-service medical records indicate that the veteran 
continued to manifest psychiatric illness.  In December 1986, 
he was diagnosed by a private psychiatrist with bipolar 
affective disorder and begun on a program of treatment that 
included lithium.  A VA Form 21-4142 annotated by the 
psychiatrists indicates that he was seen for this disorder 
through July 1988.  In October 1987, he received inpatient 
treatment in a private hospital for what was diagnosed as 
bipolar affective disorder, depressed type.  

A VA examination conducted in November 1987 resulted in an 
Axis I diagnosis of bipolar affective disorder, in remission.  
The veteran had private hospitalization again in January-
February 1988 for what was diagnosed as bipolar affective 
disorder.  In March 1988, the Social Security Administration 
found that the veteran had become totally and permanently 
disabled with psychiatric illness from October 15, 1987, the 
date of his admission to the private hospital for psychiatric 
care.  Between March 1988 and November 1989, the veteran was 
hospitalized several more times for psychiatric treatment.  
He was taking anti-psychotic medications during this period.

During an evaluation performed for the Pennsylvania Office of 
Vocational Rehabilitation in November 1991, psychosis was 
identified.  The Axis I diagnostic impression was 
schizophrenia, paranoid type, chronic with acute 
exacerbation.  Psychiatry notes dated in 1995-97 show that 
the veteran was being maintained on anti-psychotic 
medication.  In 1997, the veteran began to be followed by 
another psychiatrist, who diagnosed him with schizoaffective 
disorder.  Therapy involving several anti-psychotic 
medications was carried on.  The veteran was placed in a 
private hospital under this psychiatrist's care for 
approximately 10 days in June 1997 with the same diagnosis.  
(During a consultation performed at the hospital, the family 
physician who had treated the veteran in 1984 delivered an 
assessment of major depression and schizoaffective disorder.)  
Treatment records generated by the psychiatrist through 
February 1998 show that his diagnosis of schizoaffective 
disorder did not change.  

In June 1998, the veteran applied to VA for service 
connection for psychiatric illness.  (As noted above, an 
earlier claim had been denied in January 1988.)  

At a personal hearing conducted at the RO in April 1999 in 
connection with his claim, both the veteran and his father 
testified that he had contended mental illness since service.

In June 2001, in accordance with the instructions given by 
the Board in remanding the case in September 2000, the 
veteran was given a VA psychiatric examination.  The 
examiner, a clinical psychologist, reviewed and discussed the 
veteran's clinical psychiatric history since 1984 and 
considered the veteran's social history as well.  The 
examiner delivered a multiaxial diagnostic impression that 
included, on Axis I, schizophrenia, residual type and, on 
Axis II, schizoid personality disorder.  In commentary 
accompanying the diagnostic impression, the examiner opined 
that the veteran had manifested his current schizophrenia 
during service.  Suggesting that the diagnosis made during 
service was susceptible of correction in the light of the 
veteran's entire clinical psychiatric history, the examiner 
observed that 

[w]hile the veteran's final diagnosis 
from the military indicated that his AXIS 
I diagnosis was Conversion Disorder, 
resolved, review of the progress notes 
during his hospitalizations, which 
document consistent bizarre and unusual 
behavior, indicated that the veteran most 
likely suffered a psychotic episode, was 
suffering from a major psychiatric 
illness and that his diagnosis was most 
consistent with Schizophrenia.  It is 
also likely that the veteran's first 
symptoms of his disorder were present 
prior to his joining the military. . . .

The VA examiner explained that certain behaviors manifested 
by the veteran prior to service--complaints of depression, 
inability to concentrate, failure in college, and sense of 
alienation or lack of social acceptance--were "prodromal" 
symptoms only and that it was "as likely as not that [the 
veteran] had his first psychotic decompensation in service 
(as evidenced by behaviors/symptoms in medical records as 
opposed to discharge diagnosis) . . .."  The VA examiner 
opined that the behavior that had supported the diagnosis of 
"conversion reaction" during service ("two episodes where 
[the veteran] was mute, immobile and unresponsive" could 
have been catatonia (a "positive symptom [] consistent with 
Schizophrenia") instead.

In April 2002, the private psychiatrist who had followed the 
veteran from 1997 to 1998 stated in a letter to the RO that 
he thought it "as probable as not" that the veteran's 
"current diagnosis, schizoaffective disorder" "had its 
genesis during his tenure in the service (and not a 
personality disorder."  

In general, service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by "active service."  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed initially after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In every case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  These elements--a 
current disability, the incurrence or aggravation of an 
injury or disease during service, and a nexus, or causal 
relationship, between the in-service injury or disease and 
the current disability--must each be established by competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
When a medical question is presented, such as the diagnosis 
or etiology of a current disorder, evidence proceeding from a 
medical, rather than a lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999). 

A statutory presumption of soundness provides that a veteran 
will be considered to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time in an 
examination report (as opposed to a medical history) or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to the 
service.  See 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  This 
presumption of soundness "only attaches where there has been 
an induction examination in which the later complained-of 
disability was not detected."  Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

The veteran currently is diagnosed with a psychotic disorder.  
Most recently this disorder has been characterized as 
schizophrenia or schizoaffective disorder.  Furthermore, 
during the VA examination of June 2001, in which a primary 
diagnosis of schizophrenia, residual type, was delivered, it 
was determined that it was at least as likely as not that 
psychosis first became active during service.  This analysis 
points to a nexus, or link, between the veteran's current 
psychiatric disorder and the psychiatric illness exhibited 
during service.  Such a conclusion is supported by the other 
medical evidence in the record, which shows that the veteran 
continuously exhibited psychiatric illness that was 
eventually diagnosed as a psychotic disorder from a time in 
1986 shortly after his separation from service.  Thus, the 
Board finds that there is sufficient evidence from which to 
conclude that there is a nexus between psychiatric illness 
exhibited by the veteran during service and his currently 
diagnosed psychotic disorder.  The preponderance of the 
evidence does not weigh against (indeed, it supports) that 
conclusion.  See 38 U.S.C.A. § 5107(b).

While there is evidence of a psychiatric disability prior to 
service, the physician who treated the veteran before service 
did not report a psychosis, and described the pre-existing 
disability as resolved.  The VA examiner opined in his report 
of June 2001 that the veteran had had his "first psychotic 
break" during service and had displayed symptoms prior to 
service that were "prodromal" only.  This record does not 
present clear and unmistakable evidence that schizophrenia or 
schizoaffective disorder pre-existed service.  Therefore the 
presumption of soundness is not rebutted.

The VA examiner also commented that the veteran would have 
developed schizophrenia whether he had been in service or 
not.  The examiner apparently concluded therefore, that the 
veteran's military service did not "increase[] the severity 
of his psychiatric illness beyond the normal progression of 
the disorder."  However, since the psychiatric disorder was 
first manifested in service, it is irrelevant, for purposes 
of service connection, whether the disorder was aggravated by 
military service.  Cf. 38 U.S.C.A. § 1153 (West 1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991); 38 C.F.R. § 3.306 
(2001).

The evidence is in favor of a conclusion that the current 
schizophrenia and schizoaffective disorder began in service.  
Accordingly, service connection for a psychiatric disorder 
diagnosed as schizophrenia and schizoaffective disorder is 
granted.


ORDER

Service connection for a psychiatric disorder, namely 
schizophrenia and schizoaffective disorder, is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

